DETAILED ACTION
This is final office action on the merits in response to the application filed on 11/11/2020.
Claims 1-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 112(f):
The claim limitations invokes 112(f) based on determination of 3-prong analysis:
The limitations use generic placeholder (i.e. model, instance, thread), these terms are not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. 
These terms are modified by functional language (i.e. using, receiving, scoring).
These terms are not modified by sufficient structure.
See detail MEPE 2181.
Rejection under 35 USC § 112:
The previous 112 rejection is withdrawn based on the amendment.
Rejection under 35 USC § 101:
The applicant asserts that the claimed subject matter is integrated into a practical application because it improves upon pre-existing computing technology and is therefore eligible under the new PEG guidance. The examiner respectfully disagrees. The claims merely 
Rejection under 35 USC § 103:
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"transaction scoring model using…" in claim 1.
"global profile component instance using…" in claim 1.
"dedicated thread….receiving and scoring…" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 recites the limitation “the updating by a global profile component instance” and “the merging of the global profile partition”.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 2-10 and 12-20 are rejected as they depend on claims 1 and 11.
Claim 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recites “either the updating or merging is triggered….”, however, claim 6 contradicts with claim 1 which recites “both updating and merging is triggered…”. Claim 16 is rejected as claim 16 contradict claim 11 with the same issue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6/16 recites “either the updating or merging is triggered….”, which is broader than claim 1/11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-10 are directed to a method, claims 11-20 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) mental process. Specifically, the claims recite “dividing, by one or more …., a …of …of … into a plurality of global profile component instances, the …. using a plurality of global profile variables, each of the plurality of global profile component instances using its own global profile partition that contains the estimate of global profile variables and being configured for update by a dedicated thread of execution of the …, each dedicated thread being configured for receiving and scoring a portion of input transactions; partitioning, by the 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processor, global profile computing component , a transaction scoring model and real-time behavioral analytics transaction scoring system merely use(s) a computer as a tool to perform an abstract idea. Specifically, processor, global profile computing component , a transaction scoring model and real-time behavioral analytics transaction scoring system perform(s) the steps or functions of dividing resource, partitioning transaction records, and updating processed transaction records. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of processor, global profile computing component , a transaction scoring model and real-time behavioral analytics transaction scoring system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of mental process. As discussed above, taking the claim elements separately, processor, global profile computing component , a transaction 
Dependent claims 2-4 further describe shuffling transaction records. Claim 5-10 further recites updating and merging processed transaction record. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, the dependent claims are also not patent eligible. Independent claims 11-20 are rejected because they have the same scope as claim 1-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1, 3-7, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Stanfill (US 20050034112 A1; hereinafter, "Stanfill").
With respect to claim 1 and 11:
Shekhter teaches:
a transaction scoring model of a real-time behavioral analytics transaction scoring system. (The present invention thus provides advancements in the art of detecting fraudulent affiliate transactions in an on-line environment. An algorithm looks for any matches between the affiliate data and pre-defined parameters that are consistent with fraudulent activity. See at least Para. [0014] [0020]-[0021])
the transaction scoring model using a plurality of global profile variables. (An algorithm looks for any matches between the affiliate data and pre-defined parameters that are 
partitioning, by the one or more processors based on one or more transaction routing shuffling algorithms, the input transactions for receipt across the plurality of global profile component instances. (The data streaming into fraud detection system 10 from each merchant web site 12, is processed by an affiliate separation module 16 that separates the data based on affiliate I.D, sub-ID and/or any other method that merchant uses to associate the transaction with the source it came from (the affiliate responsible for generating that transaction) as illustrated in FIG. 1. See at least Para. [0020])
Shekhter does not teach the following limitations. However, Stanfill teaches:
dividing, by one or more processors, a global profile computing component of […] into a plurality of global profile component instances. (Depending on characteristics of component A 120, a particular type of partition element 115 may be required to divide up the input elements for processing in the various instances of component A. See at least Para. [0030])
each of the plurality of global profile component instances using its own global profile partition that contains the estimate of global profile variables and being configured for update by a dedicated thread of execution […]; each dedicated thread being configured for receiving and scoring a portion of input transactions; updating, by the one or more processors, each of the plurality of global profile partitions by the corresponding global profile component running in the dedicated thread according to the scoring algorithm. (One type of element that may be used in the parallelized computation graphs described above is a sorted merge element. As noted above, a sorted merge element assumes that the work elements on each of its inputs are sorted according to a particular sort order and that the sorted merge element must produce an overall merged output according to the same sort order. The basic procedure that is followed by such a sorted merge element is to consider each work element that is pending at each of its inputs, and to pass through the next work element according to the sort order, as an output. See at least Para. [0095])
where the updating by a global profile component instance of the global profile partition and the merging of the global profile partition with other global profile partitions is triggered independently from other component instances without a global locking or synchronization. (One type of element that may be used in the parallelized computation graphs described above is a sorted merge element. As noted above, a sorted merge element assumes that the work elements on each of its inputs are sorted according to a particular sort order and that the sorted merge element must produce an overall merged output according to the same sort order. The basic procedure that is followed by such a sorted merge element is to consider each work element that is pending at each of its inputs, and to pass through the next work element according to the sort order, as an output. The work elements would then be held up until an end-of-flow 
Stanfill discloses using parallelized computation to process transaction record. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter the ability taught by Stanfill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11, a system with the same scope as claim 1, is rejected.
Note: The claimed limitation of “where the updating by a global profile component instance of the global profile partition and the merging of the global profile partition with other global profile partitions is triggered independently from other component instances without a global locking or synchronization” does not further limit the scope of the claims as the limitation attempts further describe “the updating by a global profile component instance of the global profile partition” and “the merging of the global profile partition with other global profile partitions”. The step(s)/function(s), however, are not previously recited in the claim.


With respect to claim 3 and 13:
Shekhter further teaches wherein the partitioning is performed according to an entity-level shuffling of the input transactions based on the transaction entities. (processing the transaction data using an affiliate separation module to separate the transactions based on affiliate identification, grouping the transaction data by affiliate source. See at least Abstract)
Claim 13, a system with the same scope as claim 3, is rejected.
With respect to claim 4 and 14:
Stanfill further teaches wherein the entity-level shuffling of the input transactions is performed using a hash function on a primary identifier of each of the transaction entities. (Records that yield any particular hash value are all sent to the same output. See at least Para. [0030])
Claim 14, a system with the same scope as claim 4, is rejected.
With respect to claim 5 and 15:
further comprising: merging, by the one or more processors using a variable-specific merge formula, the plurality of global profile partitions and individual estimates of global profile variables associated therewith. (One type of element that may be used in the parallelized computation graphs described above is a sorted merge element. As noted above, a sorted merge element assumes that the work elements on each of its inputs are sorted according to a particular sort order and that the sorted merge element must produce an overall merged output according to the same sort order. The basic procedure that is followed by such a sorted merge element is to consider each work element that is pending at each of its inputs, and to pass through the next work element according to the sort order, as an output. See at least Para. [0095])
Claim 15, a system with the same scope as claim 5, is rejected.
With respect to claim 6 and 16:
Stanfill further teaches where either the updating by a global profile component instance of the global profile partition or the merging of the global profile partition with other global profile partitions is triggered independently from other component instances without a global locking or synchronization. (The work elements would then be held up until an end-of-flow indicator is received on the link, at which time the sorted merge element can assume that no more work elements will arrive on that flow. See at least Para. [0096])
Claim 16, a system with the same scope as claim 6, is rejected.
With respect to claim 7 and 17:
Stanfill further teaches wherein the plurality of global profile component instances are equal in terms of update and merge priority. (A sorted merge element that receives such a sort value 
Claim 17, a system with the same scope as claim 7, is rejected.
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Stanfill (US 20050034112 A1; hereinafter, "Stanfill") and Robson (US 20040073534 A1; hereinafter, "Robson").
With respect to claim 2 and 12:
Shekhter in view of Stanfill does not teach wherein the partitioning is performed according to a random transaction-level shuffling of the input transactions. However, Robson teaches wherein the partitioning is performed according to a random transaction-level shuffling of the input transactions. (Thus, records should be split up into smaller records, six long in this case, these new smaller records being the "samples." The original record is randomized (items are shuffled) before this division and (N/M)+1 samples ("split records") are generated completely and exhaustively without overlap or duplication from a record of length M (see however the next command). See at least Para. [0177])
Robson discloses using parallelized computation to process transaction record. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Stanfill the ability taught by Robson since the claimed invention is merely a combination of old 
Claim 12, a system with the same scope as claim 2, is rejected.
Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Stanfill (US 20050034112 A1; hereinafter, "Stanfill") and Robson (US 20040073534 A1; hereinafter, "Robson").
With respect to claim 8 and 18:
Shekhter in view of Stanfill does not teach wherein the merging is triggered by applying different suitable criteria. However, Monk teaches wherein the merging is triggered by applying different suitable criteria. (In some embodiments, each type of prepaid financial account may have a different set of criteria for triggering account migration. See at least Para. [0015]). 
Monk discloses a system to process transaction record. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Stanfill the ability taught by Monk to set up different criteria as the trigger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18, a system with the same scope as claim 8, is rejected.
Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Stanfill (US 20050034112 A1; hereinafter, "Stanfill") and Tang (US 20200089204 A1; hereinafter, "Tang").
With respect to claim 9 and 19:
Shekhter in view of Stanfill does not teach wherein the merging of global estimates across partitions is based on an upweighting of observations by each of the plurality of global profile component instances. However, Tang teaches wherein the merging of global estimates across partitions is based on an upweighting of observations by each of the plurality of global profile component instances. (The method may comprise: determining a level of an alarm generated in the industrial control system; and triggering alarm reporting if the level of the alarm is higher than a preset lowest alarm priority level. See at least Para. [0010]). 
Monk discloses a system for security monitoring. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Stanfill the ability taught by Tang to trigger the event based on higher priority, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhter (US 20110251869 A1; hereinafter, Shekhter), and further in view of Stanfill (US 20050034112 A1; hereinafter, "Stanfill") and Yang et al. (US 20080010166 A1; hereinafter, "Yang").
With respect to claim 10 and 20:
Shekhter in view of Stanfill does not teach wherein the global profile variables include global profile variable types of one or more of an event rate, daily rate, quantile estimators, and/or behavior sorted lists. However, Yang teaches wherein the global profile variables include global profile variable types of one or more of an event rate, daily rate, quantile estimators, and/or behavior sorted lists. (global profile variables that tally (across all IP addresses) the conversion rates whenever an IP address velocity falls within a certain range of velocities. See at least Para. [0028]). 
Yang discloses a system to detect anomaly of data. It would have been obvious to one of ordinary still in the art to include in the system of Shekhter in view of Stanfill the ability taught by Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10, a system with the same scope as claim 20, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685